Exhibit “A”
 1                                    DECLARATION OF JASHA TULL.

 2          I, Jasha Tull, declare:

 3          1.      I am over eighteen years old, and have personal knowledge of the matters below, and, if

 4   called as a witness, I could and would testify competently as to the matters stated below.

 5          2.      I am making this declaration in support of the Complaint filed on my behalf and the

 6   Complaint filed on behalf of my parents, Dr. Herman Tull, Ph.D. and Dr. Lekha Tull, DDS.

 7          3.      Attached to the Complaint in Exhibit “E” are the written communications between

 8   myself and Michaela Higgins referenced in this declaration, which are incorporated herein by this

 9   reference.

10          4.      I am a 34-year-old man who resides in Philadelphia, Pennsylvania and in Princeton,

11   New Jersey. I have maintained a residence in Philadelphia, Pennsylvania for over two years and have

12   resided in Princeton, New Jersey since May 2020, where I was born and raised. I have a younger

13   brother, Dr. Janak Tull, DMD.

14          5.      I am a performing artist and producer of electronic music, and perform under the stage

15   name “Space Jesus.” I have been performing electronic music for fourteen years, have performed at

16   many festivals throughout the United States including Electric Daisy Carnival, Bonnaroo, and

17   Lollapalooza, among others. My music has been streamed tens of millions of times on platforms such

18   as Spotify to over a quarter of a million monthly users.

19          6.      On or about May 2016, I met Michaela Higgins.

20          7.      On or about June 2016, Michaela and I had sexual intercourse for the first time. I

21   understood our physical encounter to have progressed and escalated naturally, through nonverbal cues

22   and body language, and at no time did I believe through those means nor ever hear any verbal

23   indication that Michaela had not consented or had withdrawn her consent. If I had understood consent

24   was not freely given or had been withdrawn at any time, our physical encounter would have ended.

25          8.      On or about June 2016, Michaela and I had sex for the second time. We were alone in a

26   shared bedroom, and began having sexual intercourse. Suddenly, the three people we were sharing the

27   room with, Sam Eckstein, Austin Fry, and Eric Gietzen walked in unannounced. They appeared to

28   realize the circumstances, and within seconds immediately left the room. At no point did I hold down

29
                                                         1
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1   or attempt to restrain Michaela during this encounter, particularly in the presence of those three

 2   witnesses. I have no recollection of saying what Michaela accuses me of saying in that moment, and

 3   don’t believe that I did. The entire incident only lasted a few seconds at most. Michaela and I found

 4   the incident to be mutually embarrassing. Michaela and I have not spoken of her concerns regarding

 5   this incident since it occurred.

 6           9.     Soon after, Michaela Higgins and I began a romantic relationship. I moved out of my

 7   apartment in Boulder, Colorado and began staying with her at her home in Los Angeles, California.

 8   Our relationship continued over several months, during which I would sometimes go on tour to

 9   various performances. Michaela told me she worked as a massage therapist, and hosted clients in the

10   bedroom while I worked in the living room.

11           10.    On or about the week of July 3, 2016, I invited Michaela Higgins to visit my family at

12   our family home in Princeton, New Jersey and our vacation home in Harvey Cedars, New Jersey. We

13   met my mother Lekha in Princeton, then left to stay in Harvey Cedars, where we stayed for several

14   days.

15           11.    About two months into our relationship, Michaela divulged that her work involved

16   certain sexual acts, which I was not previously aware of. This disclosure created unease for me in the

17   context of a romantic relationship, and later I chose to end our relationship. Michaela acknowledged

18   this in an August 26, 2016 email and September 30, 2016 text messages, in which she stated:

19                  a. “I knew that it probably wouldn’t work in a relationship, and I was very committed

20                      to working on myself and not dating anyone.”

21                  b. “I honestly think it would have been easier if I was a stripper, or doing straight up

22                      traditional sex work”

23                  c. “It doesn’t feel right to emotionally, intimately connect with anyone else in any

24                      kind of sensually-related way now, even in a therapeutic context, because all of my

25                      heart is with you. I don’t want to do these kinds of practices anyone but you.”

26                  d. “Doing this feels really wrong all of a sudden.”

27                  e. “you’re basically a saint for even trying to understand and be open to it, and for still

28                      being connected to me, even though I’ve still been doing it.”

29
                                                         2
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1                  f. “I’ve never felt like I was jerking off weirdos for money.”

 2                  g. “It doesn’t work for me to do it in a relationship cuz I don’t want to share intimate

 3                      energy with anyone but you”

 4          12.     On or about the week of September 4, 2016, Michaela Higgins arrived at my family’s

 5   vacation home in Harvey Cedars, New Jersey unannounced and uninvited. Michaela began screaming

 6   outside our house that she and I were meant to be together, and that if I did not agree to renew our

 7   relationship, that she would seek to destroy me personally and professionally. I sought to diffuse the

 8   situation and calm her, and my mother invited her into our home. We cooked for her while my mother

 9   worked to change her plane ticket so Michaela could return to the west coast of the United States, and

10   my parents secured a transportation for her to get to the airport.

11          13.     For about six months following the end of our relationship, Michaela would reach out

12   to me over texts, emails, and calls, to convey the depth of her feelings for me and insisting that we

13   should restart our relationship. (See Exhibit “E”.) Some of these text and email communications

14   included:

15                  a. “I haven’t been able to sleep or eat well since this happened”

16                  b. “I care about you so much and I don’t think a connection like we’ve had from day 1

17                      should be so disposable.”

18                  c. “I promise this is the last u will hear from me til then.”

19                  d. “I had a severe panic attack last night . . . I think I have PTSD, and the way things

20                      have been going btwn us set something off. I don’t think it’s normal to be this sad

21                      abt losing someone.”

22          14.     Michaela has variously admitted to threatening me in various ways. (See Exhibit “E”.)

23   Some of these admissions included:

24                  a. “I have no reason to terrorize you anymore.”

25                  b. “I guess I need some reassurance that this is something you would have wanted to

26                      do even without the threat”

27                  c. “I need to know if you would have made an effort to make amends if I hadn’t

28                      threatened you.”

29
                                                          3
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1                  d. “Can you take some time to let me know… would you have reached out if I didn’t

 2                      make that threat?”

 3                  e. “I guess I need some reassurance that this is something you would have wanted to

 4                      do even without the threat.”

 5          15.     I repeatedly tried to either deescalate or disengage, which Michaela refused to do. On

 6   or about the spring of 2017, out of frustration I told her that if anyone was abused it was me, by which

 7   I meant our previous intimacy without her disclosure of the nature of her employment engaged in what

 8   I consider to be sex work. This unfortunate statement created an inflection point where she began to

 9   call me her abuser.

10          16.     On or about April 2017, Michaela Higgins sent me several emails that stated the

11   following:

12                  a. “I did NOT do it to hurt you just because I was hurt that we had broken up. I know

13                      that’s how you interpreted it at the time; but that is not why I did it, and I have

14                      never, and would never, do anything intentionally to hurt you.”

15                  b. “It’s a lot harder to move on when I can’t understand wtf happened, and haven’t

16                      been able to process it with you in a healthy way, at all. I just want to learn from

17                      this so that I don’t have to go through something similar again. I’m sending profuse

18                      amounts of emails because i feel so done with carrying this extreme pain and

19                      confusion around”

20          17.     In response, on April 19, of 2017, I stated emailed Michaela back:

21                  a. its very simple what happened. you overwhelmed me, i freaked out. i tried to

22                      break things off and u became more overwhelming.. the emails and extreme

23                      long texts started. i couldnt figure out how to get u to leave me alone so i started

24                      saying a bunch of mean shit. im sorry for the mean things i said, i was just trying

25                      to get u to leave me alone. so here we are almost a year later, i have moved on

26                      and i hope u do too.” (emphasis added).

27          18.     In response, Michaela continued to email me repeatedly over multiple days:

28
29
                                                          4
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1                  a. “Almost our entire breakup went down over text or email. There were only 2

 2                      conversations dealing with the breakup on the phone. I’m trying not to have

 3                      meaningful conversations over text/email anymore. Call me or talk to me in person

 4                      if you ever want to resolve things in a real way.”

 5                  b. “I told you I was having PTSD symptoms from past and recent sexual abuse, and

 6                      you responded by telling me I had sexually abused you, then didn’t speak to me

 7                      again for months. I felt emotionally tortured for a long time by that accusation, and

 8                      it dragged the whole breakup process out much longer than it needed to be, because

 9                      I literally couldn’t fall asleep at night lying awake wondering if id accidentally

10                      sexually assaulted the person I loved the most. I don’t think you can even begin to

11                      imagine what it felt like, because you apparently don’t feel empathy. Throwing a

12                      grenade on the whole situation and walking away was not the most effective way to

13                      get me to move on. It just left an ugly mess that takes a lot longer to clean up.”

14                  c. “I wish so badly that I could forget about this and forgive you completely. I could

15                      do that pretty quickly and easily if you genuinely apologized. As long as you blame

16                      me for your actions, it would be wrong and degrading to act like we’re cool.”

17                  d. “Just to be clear, I’m not asking you to take all the blame, I’m asking you to take

18                      full responsibility for saying everything you could think of that would completely

19                      destroy me, before buku, not right after we broke up. I was not overwhelming you

20                      with texts then. I can accept that when you accused me of sexual abuse, you were

21                      overwhelmed and flipped out in response.”

22          19.     Again, on May 16, 2017, Michaela emailed me stating, “I’m sorry if emailing your dad

23   felt like I crossed a line. You said so many things in that conversation (and when we broke up) that felt

24   like legitimate verbal and emotional abuse.” She continued that “When it seemed like you were just

25   going to keep blaming it all on me and refuse to take any responsibility at all, I felt like I had to do

26   something to defend myself, and try to prevent you from damaging anyone else like that again.”

27
28
29
                                                          5
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1          20.     On February 27, 2018, Michaela emailed me stating she had left me a voicemail

 2   message. She went onto accuse me of covering up a mutual friend’s infidelity, then told me “I hope

 3   you develop a conscieence one day.”

 4          21.     On March 15, 2018, Michaela emailed me about a person I had sex with after a

 5   performance in Oklahoma, who I believed to be over eighteen then but later learned was likely

 6   seventeen. She then berated me:

 7                  a. “you walkup to her in the crowd after your set, bring her on your bus, probably give

 8                      her ketamine, then hook up with her. You didn’t care about how much power and

 9                      influence you had over her. You didn’t consider the extreme imbalances in the

10                      power dynamic between you. You hooked up with her anyway. That is NOT

11                      respecting / valuing women. That is abusing your power over young, intoxicated

12                      fans.”

13          22.     At no point did I give the person described above illicit substances of any kind.

14          23.     On March 16, 2018, Michaela Higgins emailed me stating that “just to clarify about the

15   article, i’m not gonna use your name or anyone else’s . . . I won’t slander, shame or blame you, and I

16   will send you the article before publishing anything.”

17          24.     On March 27, 2018, Michaela cc’d me in an email to a promoter for a concert

18   promoting consent and safety in the EDM community. In that email, she stated:

19                  a. “Just to clarify, the person who published the article retracted the statement that

20                      Jasha had been accused of sexual assault by multiple women, but in his retraction,

21                      he also noted that he had made some mistakes, but nothing as extreme as Datsik.”

22                  b. “I can personally vouch for the fact that Jasha has a history of being abusive. I

23                      dated him for 6 months in 2016 and ended up in treatment for PTSD after he

24                      criminally threatened and verbally/psychologically abused me.”

25                  c. “It feels physically painful for me to see DanceSafe give him a platform to clear his

26                      name and paint himself as an ally and supporter now.”

27          25.     On March 28, 2018, Michaela Higgins emailed me demanding that I “take

28   accountability for the ways you treated me that crossed legal and moral lines.” I had agreed to be a

29
                                                         6
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1   part of a benefit performance for the organization DanceSafe, and Michaela stated that “If you make a

 2   genuine effort to address what happened with me privately” that she would contact DanceSafe and “let

 3   them know” that I “deserve to play a show like this and get this kind of credit.” She said that she

 4   required “one conversation where you hear what my experience was.” I found this demand confusing

 5   given our many past conversations and apparent resolution, particularly that she would “not allow me

 6   to stand by” and contribute to these causes without addressing some professed slights.

 7          26.     On March 29, 2018, Michaela cc’d me in an email to that same promoter. In that email

 8   she stated:

 9                  a. “I spoke with Jasha today, and after an in depth conversation about his

10                      understanding of the issues around consent and power dynamics raised by the

11                      screenshots I sent you, I feel very confident that he fully understands now and is

12                      taking the necessary steps to put structures in place on his tours where that will not

13                      be happening again. I don’t see any problem with him playing the benefit now that

14                      I’ve heard his experience and where he’s at. I appreciate you hearing me out and

15                      addressing it. Thanks for all your time and support.”

16          27.     Over time, as I continued to tell Michaela that I had moved on from our relationship,

17   her tone shifted and became increasingly hostile. One of these was a direct threat to falsely accuse me:

18                  a. “Karma’s a bitch… wrongly accuse someone of sexual abuse and never apologize

19                      for it, and you may end up getting wrongly accused yourself”

20          28.     As I continued to deescalate or disengage from Michaela, her accusations against and

21   descriptions of me intensified. She would threaten to “expose” me unless I showed some unknown

22   level of contrition and accountability. When I would seek for her to explain what I did and how I could

23   resolve this animosity to cease communications, she would become upset and accusatory without

24   providing any answers.

25          29.     In that vein, on April 11, 2018, Michaela Higgins sent me several text messages,

26   including:

27                  a. “Good luck ever finding a connection like what we had again. Fuck you for treating

28                      it and me like it was worthless”

29
                                                           7
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1                  b. “It was a really special and rare find, not the kind of thing most people treat so

 2                     carelessly but then again most people display the capacity to feel empathy, and you

 3                     do not”

 4                  c. “One day you will regret fucking up the chance we had to heal and be friends agin.

 5                     You will realize one day that it’s not so easy to find people who you have a

 6                     connection with, so you shouldn’t treat that connection like a worthless piece of

 7                     shit”

 8                  d. “You’re so fucking lucky that I have done my best to stay compassionate and open

 9                     to healing with you when I could easily be justifiably taking my anger out by letting

10                     the community know exactly how you’ve actually treated victims of sexual abuse,

11                     even victims you supposedly loved.”

12          30.     In response, to help end these communications once and for all, I texted Michaela:

13                  a. “this needs to be over”

14                  b. “what do you need from me in order to move on”

15          31.     In response, Michaela stated that I should send a group text stating:

16                  a. “I’m sending this group message to let you guys know that since the Datsik tour,

17                     I’ve woken up a lot and have been in the process of taking accountability and

18                     making amends for past mistakes. I spoke with caeli for that purpose and found out

19                     that you guys had a falling out due to misinformation I had shared about our

20                     breakup. She asked me to reach out so that hopefully y’all can make amends as

21                     well. It’s a shame that the conflict between us caused so much pain and conflict

22                     with others as well and I am hoping that as a result of healing between us, that it

23                     can all be healed.”

24          32.     In response, I asked Michaela “so if I send them a message you we can move on from

25   this 100%”.

26          33.     In response, Michaela stated “yes. 100%”.

27          34.     On April 11, 2018, I emailed two fellow EDM artists known by their stage names

28   Arion and Yheti at Michaela’s request: “I had a good conversation with Caeli about all of this on her

29
                                                         8
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1   request and she asked me to reach out to you guys to help clear the air around the subject as she said

 2   you guys had a falling out over it too. Hopefully you guys can make amends too as Caeli and I have.”

 3          35.     The email to Arion and Yheti was made under duress. Prior to emailing them I

 4   contacted them individually, telling them that I would be sending the email without respect to my

 5   personal feelings in order to resolve this dispute with Michaela, particularly in light of her previous

 6   threats including that she would ruin my life.

 7          36.     On April 11, 2018, Michaela responded to that email, stating, “Thank you for sending

 8   this, Jasha. I just want to say that there is no need for you guys to feel any expectation to respond to

 9   this email. My hope is that we all choose to heal & put this behind us & be at peace when we see each

10   other in person.”

11          37.     On April 14, 2018, Michaela texted me about allegedly propositioning a woman into

12   having sex, who I and she acknowledged I did not have sex with. She stated:

13                  a. “I get that you’re waking up to all this now. I realized it was important to bring that

14                       to your attention as well, since you’re doing the work now to reflect on past issues

15                       and learn from your mistakes. Anyway, that’s the last thing that needed to be said.

16                       I’m out. Good luck with everything.”

17          38.     On April 18, 2018, Michaela texted me again:

18                  a. “I hope you get the help you need to live in truth and be healthy and happy. I have

19                       so much compassion and care for you but I do not deserve this. You made up a

20                       whole new story about me threatening to talk to your dads school. That’s terrifying.

21                       I’m freaked out beyond belief and don’t feel safe communicating with you in any

22                       way, shape or form. I will always hope the best for you. Goodbye Jasha.”

23          39.     On April 30, 2018 Michaela responded to the previous April 11 email thread with

24   myself, Arion, and Yheti. Michaela stated that there were things I had “said that qualified as

25   legitimately abusive and threatening” and “that legitimately qualified as verbal, emotional and

26   psychological abuse” and that I had “qualitatively, criminally harassed” her. She also stated that “I

27   wish you all well, and will not hold on to any resentment.”

28
29
                                                          9
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1                  a. I at no point have ever conceded that I had abused or threatened Michaela

 2                      Higgins in anyway, whether verbally, emotionally, psychologically, nor

 3                      criminally.

 4          40.     On August 26, 2018, Michaela emailed me: “That is now how someone who genuinely

 5   feels remorseful treats the person they just apologized to.”

 6          41.     On October 18, 2018, Michaela emailed me, making several statements I interpreted as

 7   yet another set of threats to extort me and to my career. She stated:

 8                  a. “I want to let you know that I did not end up reaching out to promoters, etc that

 9                      you’re working with like I said I would. I have been busy and also wanted to really

10                      take the time to think it through before doing something like that, that could have

11                      such an impact on your career. I am still considering whether or not it’s the right

12                      thing to do. Most people have told me that it is. I can’t let you treat me the way

13                      you did, give me a false apology, falsely accuse me of reaching out to your gf, say

14                      nasty shit to me and then act like it never happened, and you have no need to take

15                      accountability. It’s not OK for me to be so badly treated by someone, in so many

16                      ways, for so long, and not do anything to stand up for myself. You refuse to address

17                      it, which leaves me either accepting that kind of treatment from you and feeling like

18                      a little bitch for allowing it, or the other option is to send everyone you work

19                      with the screenshots and the same explanation that I sent to DanceSafe, about

20                      why you need to be held accountable for your actions (and lack of action to

21                      make things right). I don’t want to do that, but if you won’t resolve this shit with

22                      me, then I feel like I have no other choice.”

23          42.     On October 18, 2018, Michaela emailed me again:

24                  a. “You lied to me and gave me a completely fake apology to be able to get away with

25                      playing the show to save your image. You think you can just get away with all

26                      that?”

27          43.     On October 18, 2018, Michaela emailed me again:

28
29
                                                         10
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1         a. “I told her about the ongoing severe emotional abuse and ending up in the hospital,

 2            and she told me what happened with you and her friends that night.”

 3   44.   On October 25, 2018, Michaela emailed me:

 4         a. “To be clear, what I want is for you to somehow convince me that you actually did

 5            mean the things you said on our call, even though you didn’t respond to my text

 6            asking for reassurance for 4 days, and even though you falsely accused me of

 7            contacting your gf, called me a psychopath and then never followed up to resolve

 8            any of it. The only reason I told DanceSafe that it was OK for you to throw the

 9            benefit, despite what happened in those screenshots, was because I thought your

10            apology and accountability was genuine. All of your actions afterwards indicated

11            otherwise. I don’t want to believe that you’re that evil, that you could have said all

12            of that just to be able to play the show, without meaning it at all. But how could I

13            not feel that way now? I want you to make me feel like there is no need to make

14            sure you are held accountable. I want to believe you are actually taking

15            accountability for yourself. But if you could leave things with me the way you did,

16            and have no conscience, feel no urge to make peace, then you really are that evil.”

17   45.   On November 5, 2018, Michaela texted me:

18         a. “ultimately it doesn’t really matter to me if you’re doing this because of the threat

19            or not. The only thing that matters is me being able to say all the things I’ve needed

20            to say for so long and get it out of my system ASAP so I can move on.”

21   46.   On November 5, 2018, I texted Micheala stating:

22         a. “ok, after talking tonight i think the most beneficial way for both of us to have this

23            conversation is in a neutral setting with a professional unbiased mediator which i

24            am happy to pay for.”

25   47.   In response, Michaela texted me:

26         a. “I totally understand why you feel like a mediator is necessary, but it’s not going to

27            go the way you think it is. I just need to say what I need to say. I don’t plan to

28            continue trying to connect at all after this conversation, no matter how it goes.”

29
                                               11
30         DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1          48.    In an exchange later, Micheala grew upset at the suggestion of a mediator, then

 2   demanded one of her choosing, then stated she didn’t want one and saying it “was a power move” and

 3   “fuck you”.

 4          49.    Michaela became enraged that I sought to determine how much time such a

 5   conversation would take:

 6                 a. Michaela: “Someone who really wants to make amends would not demand a time

 7                     frame”

 8                 b. Jasha: “im not demanding a time frame”

 9                 c. Michaela:

10                         i. “They would give me whatever time and space I need to work through it”

11                         ii. “because there’s no reason to tell me that, the only reason is to try and make

12                              me feel guilty if it takes more than 2 hours and then you’ll be able to say

13                              you have to leave bc you told me you needed to work”

14                        iii. “You’re the most self centered person I’ve ever met”

15                 d. Jasha: “ok, i’m trying to give you time to do this on your terms”

16                 e. Michaela:

17                         i. “No, you’re trying to get me to give you an amount time so that if it goes

18                              over then you have an excuse to leave”

19                         ii. “Why. The. Fuck. Should. I. Care. About. Making. You. Feel. More.

20                              Comfortable?”

21          50.    On November 8, 2018, I agreed to meet with Michaela Higgins in Echo Park,

22   California at a public location to discuss her ongoing animosity towards me and move towards an

23   amicable resolution that would give her closure while ceasing further contact. We spoke for a long

24   time about her feelings and grievances, and to discuss ways to move forward in a mutually positive

25   way.

26          51.    Following this meeting, Michaela Higgins expressed thanks, stating by text message

27   that she “totally understand not wanting to talk moving forward” and that “I understood why you did

28   the things you did and I forgive you completely.”

29
                                                         12
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1          52.     On November 18, 2018, Michaela texted me with a demand:

 2                  a. “If you do not follow through on contacting Rob, Fred and Christine like you said

 3                      you would - or at least contact me to let me know why you have changed your mind

 4                      - that will make it appear as you did not mean anything you said, and the whole

 5                      thing was again, just another big lie so you could get out of trouble. I will be

 6                      beyond devastated if that’s how it turns out. You think you’ve seen me upset

 7                      already but you have no idea. I will truly lose my shit if you break that agreement

 8                      and never follow up with me about it. I’m giving you fair warning.”

 9          53.     On November 18, 2018, in an effort to finally, hopefully, resolve this matter, I sent the\

10   the following email:

11                  a. “the things i said to you regarding the reasons caeli and I stopped hanging out were

12                      untrue. She never cheated on me. I was wrong in saying that.”

13          54.     Michaela then texted me, telling me that she was “sobbing” and saying “Fuck you”.

14   She also stated:

15                  a. “The point is not that I didn’t cheat on you. the main point is that ME DOING

16                      TANTRA is not the reason why we broke up, and when you said I had essentially

17                      cheated on you by doing the work, that wasn’t true.”

18          55.     On November 18, 2018, due to her continued displeasure and stated anger with me, I

19   further emailed the following:

20                  a. “to be clear, the work caeli was doing was not the reason we broke up. She I was

21                      honest with me about the work the whole time.”

22          56.     The email to Rob, Fred, and Christine was made under duress. Prior to emailing them I

23   contacted them individually, telling them that I would be sending the email without respect to my

24   personal feelings in order to resolve this dispute with Michaela, particularly in light of her previous

25   threats including that she would ruin my life.

26          57.     On November 18, 2018, Michaela texted me “Im blocking your number now. I hope

27   you know now how badly you damaged me and how long it will take to recover, if I ever fully can. I

28   forgive you but I will never forget. Goodbye Jasha”

29
                                                         13
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1          58.    On November 21, 2018, Micheala texted me:

 2                 a. “The truth is, I cried when I saw those emails you sent because once I saw them, I

 3                     could no longer pretend like you weren’t just doing the bare minimum just to get

 4                     this whole apology thing over with. You wrote 2/3 sentences, with no context or

 5                     explanation, two years too late. This whole experience was just you doing the bare

 6                     minimum to get me off your back. I tried to lie to myself and pretend like you were

 7                     really making an effort. I wanted to believe that you actually wanted to make the

 8                     effort, so bad. But the way you talked to me on the phone after the meeting, and the

 9                     way wrote those emails, makes it undeniably clear.”

10                 b. “You are not my enemy & there won’t be any drama if we run into each other, but I

11                     don’t want to have any kind of connection moving forward”.

12          59.    These conversations ultimately escalated into threats of violence against me:

13                 a. “That makes me want to fucking murder you”

14                 b. “I wish you were dead”

15                 c. “You are my enemy”

16          60.    On or about December 18 and 19, 2018, Michaela repeatedly texted me, including the

17   following:

18                 a. “You’re the worst thing that ever happened to me”

19                 b. “You need to communicate ASAP”

20                 c. “I need you to call me back or text me to let me know when you can talk but every

21                     second you continue to ignore the problem makes it worse”

22                 d. “I’m going to reach out to your dad by noon today if you can’t confirm to me that

23                     you know I did not threaten him in any way in the email.”

24                 e. “I will also let your dad know that I’m worried the reason you’re capable of

25                     deluding yourself and others to this kind of extreme is because you’ve been a

26                     serious drug addict for a long time.”

27          61.    On or about December 18, 2018, I agreed to speak on the phone with Michaela about

28   her ongoing concerns and animosity, which I had believed before had been resolved to our mutual

29
                                                       14
30                DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1   satisfaction. I asked Michaela again how these ongoing issues between us could be resolved so that we

 2   could move forward without engaging in the future. Michaela instead continued to assert with audible

 3   emotion that I had not taken some measure of accountability and asserted that I had agreed to some

 4   supposed open-ended agreement where we would communicate indefinitely at her sole discretion. I

 5   asked Michaela what specific instances of alleged harm had been unaddressed and how I could resolve

 6   them, Michaela began to get audibly upset, crying and yelling at me. I told Michaela that I wanted to

 7   be happy and to be in a place where she could resolve this animosity and move on, and she continued

 8   to obliquely reference some need for me to show accountability. I apologized for not speaking to her

 9   the prior day as we had agreed, and she rejected this apology as being caused by her threatening me. I

10   expressed frustration that she now demanded what amounted to an indefinite agreement to

11   communicate at her sole discretion, and Michaela again could not state how long she would demand

12   that I communicate with her. Michaela ended this conversation by calling me “a piece of shit.” On this

13   call, Michaela told me:

14                  a. “I’m not trying to destroy you, I love you.”

15                  b. “I love you so much, you have no idea.”

16                  c. “But I don’t hate you, I will always love you . . . I will always want you to be ok

17                      and good and want the best and I just I don’t want it to end like that”

18          62.     On or about 2019, Michaela Higgins began reaching out to C3 Management, who

19   represented me in my career as an electronic musician and producer. In these emails, she bcc’d my

20   father, Herman Tull.

21          63.     One email to my management team, dated January 22, 2019, included a threat to

22   promote screenshots of either unattributable or second-hand accusations that I had knowingly engaged

23   in forms of sexual misconduct, stating she would “send these screenshots to all the festivals and events

24   that booked” me if they did not speak to her about the “accountability” I had supposedly not yet taken.

25          64.     Another email to my management team, dated January 31, 2019, she stated that “there

26   is nothing you can say that would make me believe he has actually taken any personal accountability”,

27   and stating that I had somehow been “continuing to terrorize” her “every time I have given him an

28   opportunity to make things right.” She falsely claimed that I had “admitted” to abusing her, that I had

29
                                                        15
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1   threatened to harm her professionally, and that I had told her and others that she had threatened my

 2   father. She also demanded “a written and verbal statement from Jasha admitting that I never threatened

 3   his dad, and promising to never contact me again.”

 4          65.     Another email to my management team, dated February 2, 2019, stated that “If I do not

 5   hear from you in the next few days, I will reach out to Lekha, and forward her the emails I sent you,

 6   explaining everything. If she is also unresponsive or unhelpful, then I will reach out to everyone who

 7   currently works with Jasha is [sic] any capacity.” Right after, she also stated that “I will reach out to

 8   everyone who currently works with Jasha *in any capacity collaborators, promoters, sponsors, etc- and

 9   I will post this email thread in every relevant FB group as well.”

10          66.     On February 5, 2019, my manager Erik Gietzen responded to these emails after

11   speaking to myself and my father. Erik conveyed that “Both Jasha and his dad agreed per your

12   suggestion, that we cut contact here, and both he and his dad want to see this positively respond for

13   everyone.”

14          67.     In response, Michaela asked Erik “why you felt the need to state that there were no

15   hard feelings or negativity.” Michaela also asked about a written and verbal statement. Erik responded

16   that we had agreed to a written statement from my father that she had not threatened him and asking if

17   any such statement I made could be made along with one from her. Michaela did not answer, only

18   asking why Erik would say that “at no time during our conversation” did either myself or my father

19   raise her allegedly threatening my dad.

20          68.     In emails dated February 7, 2019, Michaela Higgins told my management team that “If

21   you do not have any evidence of me doing anything even remotely similar, and you make any mention

22   of trying to get me to sign anything, or do anything for him in return, then the phone call will end

23   immediately, and I will go to plan B.”

24          69.     In an email dated February 15, 2019, Michaela Higgins wrote my management team,

25   ostensibly to memorialize a previous phone call with them. Michaela told them “I am asking for him

26   to admit that I never threatened his dad, and to promise to leave me alone. There will be no bargain or

27   statement or agreement from me in return, because I never did anything that would warrant it.” She

28   also stated that I had “manipulated her” into “letting me” play a benefit concert, and that her continued

29
                                                          16
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1   contact with me was to ensure that I had her permission because of alleged past “abusive behavior”

 2   towards her.

 3          70.     Upon information and belief, on or about July of 2019, Michaela Higgins first publicly

 4   alleged that I had assaulted her in 2016.

 5          71.     Upon information and belief, in the summer of 2020, an Instagram account with the

 6   name and/or ‘handle’ “@evidenceaginstspacejesus” was created on the platform.

 7          72.     The “@evidenceaginstspacejesus” Instagram account admits that it is controlled by the

 8   Instagram account “@caelila”, which is known to me as the personal Instagram page of Michaela

 9   Higgins. (See Exhibit “H” (Admissions of Control of Social Media Accounts & Objectionable

10   Posts).)

11          73.     The Twitter account “@caelila”, which is known to me as the personal Twitter account

12   of Michaela Higgins, has also admitted to controlling the “@evidenceagainstspacejesus” Instagram

13   Account. (See Exhibit “H” (Admissions of Control of Social Media Accounts & Objectionable

14   Posts).)

15          74.     The “@evidenceagainstspacejesus” Instagram account posts images, writes comments,

16   and hosts comments about me which falsely accuse me of sex crimes and other misconduct, including

17   knowingly furnishing drugs and alcohol to minors, and variously of sexual and emotional abuse. Many

18   of these false accusations are anonymous, second-hand, or both, making them difficult or impossible

19   to address or respond to.

20          75.     On June 20, 2020, “@evidenceagainstspacejesus” Instagram account posted numerous

21   screenshots from Michaela Higgins’ Twitter account. The first statted that I “refused to get off, kept

22   pinning me down, and kept going” while we were having sex. This is a lie, I in no way restrained or

23   forced Michaela to continue to have sex against her will. In the next screenshot, she asserts I stated

24   that “‘what if I told you guys I was inside of her right now?’” I have no recollection of saying what

25   Michaela accuses me of saying in that moment, and don’t believe that I did.

26          76.     On July 19, 2020, the “@evidenceagainstspacejesus” Instagram account stated that “I

27   wrote this statement almost exactly a year ago, on July 10th, 2019.” The ‘statement’ are screenshots of

28   text describing several alleged instances. Based on my personal knowledge of the control of the

29
                                                         17
30                  DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1   account, including the above, the ‘statement’ is that of Michaela Higgins. The statement first alleges

 2   that she “was not given the opportunity to consent to unsafe sex the first time.” At no time did I ever

 3   receive any indication that Michaela had withdrawn or denied consent. The statement next alleges that,

 4   while we were having sexual intercourse, that she “immediately tried to push” me off of her, but that I

 5   wouldn’t stop, then told three witnesses “‘what if I told you guys I was inside of her right now?’” This

 6   first assertion a lie, I in no way restrained or forced Michaela to continue to have sex against her will.

 7   As to the second assertion, I have no recollection of saying what Michaela accuses me of saying in

 8   that moment, and don’t believe that I did.

 9          77.     On July 19, 2020, the “@evidenceagainstspacejesus” Instagram account stated that

10   “Jasha has now fully admitted to one of the main allegations I initially contacted them about (drinking,

11   doing drugs and having sex with a 17 yr old- not in Oklahoma, as he claimed, but actually in

12   Knoxville, where the age of consent is 18).” This is a lie, I have never admitted to furnishing illicit

13   substances or committing statutory rape in any context.

14          78.     On August 5th, 2020, the “@evidenceagainstspacejesus” Instagram account stated that

15   “Jasha raped me.” Based on my personal knowledge of the control of the account, including the above,

16   Michaela Higgins and/or Doe Defendants are alleging that I raped Michaela. This is a lie, I have never

17   raped Michaela Higgins.

18          79.     On August 5th, 2020, “@evidenceagainstspacejesus” stated that I had consumed

19   alcohol and other illicit substances with, then statutorily raped a 17-year-old girl. This is a lie, I have

20   never committed statutory rape.

21          80.     Upon information and belief, the Instagram account “@xxeyesaxx” is under the control

22   of Michaela Higgins.

23          81.     On or about September 12, 2020, the Instagram account “@xxeyesaxx” posted a

24   comment on a photo posted on my mother Dr. Lekha Tull’s personal Instagram account. The comment

25   described me as Lekha Tull’s “r*pist p*do son”.

26          82.     The Twitter account “@caelila” is known to me as the personal Twitter account of

27   Michaela Higgins.

28
29
                                                          18
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1          83.     On August 5, 2020, “@caelila” stated that “@yhetimusic was not there the night Jasha

 2   raped me, as he claims.” This is a lie, as I have never raped Michaela Higgins.

 3          84.     On August 9, 2020, “@caelila” retweeted a tweet from “@shambhalaaa888” stating

 4   that I had raped Michaela Higgins. “@caelila”’s adoption and promotion of this statement amounts to

 5   a lie that I raped Michaela Higgins, which I have never done.

 6          85.     On September 11, 2020, “@caelila” stated that I am a “serial rapist and predator.” This

 7   is a lie, I have never raped anyone in my life. The account also stated that “37 other victims came

 8   forward after I created the page, including some underaged girls.” This is also a lie, as I have not raped

 9   or anyone, let alone 37 other persons.

10          86.     The Instagram account “@caelila” is known to me as the personal Instagram account of

11   Michaela Higgins.

12          87.     On November 29, 2020 Michaela Higgins and/or Doe Defendants have publicly posted

13   a photograph of Michaela carrying a firearm, and later on December 10, 2020, a photograph with her

14   location stated to be in Long Island, New York, about a hundred miles from my family’s home in

15   Princeton, New Jersey, both on the social media platform Instagram. Attached as Exhibit “I” to the

16   Complaint are true and correct copies of those social media postings.

17          88.     Michaela Higgins and Doe Defendants’ false statements and personal attacks against

18   me have inflicted significant injury to my professional reputation and social relationships. Before her

19   public campaign started last year, I had a significant network of creative contacts and collaborators

20   and played an active role in the community of electronic music, particularly the subgenre which I have

21   devoted my career to. As the COVID-19 pandemic spread, I and other artists reached out remotely to

22   collaborate on new music and discuss livestreamed performances. Following the publicizing of these

23   false accusations by Michaela Higgins and Doe Defendants, along with their harassment of myself, my

24   family, and various third parties, almost all of these contacts and collaborators no longer engage with

25   me, either at all or to the extent that they did previously. Some have directly stated to me that the

26   public nature and severity of these false accusations are the impetus for no longer collaborating on

27   new music or new performances. I have not done a livestreamed performance in many months,

28   because previous attempts have led to the ‘chat’ section of those streams becomes inundated with

29
                                                         19
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1   harassing messages, which upon information and belief are instigated by Michaela Higgins and Doe

 2   Defendants. The comment section to my last social media posting was rife with lies about my having

 3   committed a criminal act, calling me a pedophile, and encouraging me to commit self-harm.

 4          89.     These false statements have also had a definite effect on the economic aspects of my

 5   career. They have effectively forced me to retreat from engaging with my fans and the broader

 6   audience of electronic music, which in turn impedes my ability to promote my music and show value

 7   to both music labels and concert promoters. Music festivals are often planned months if not years in

 8   advance, and given the progress of the COVID-19 vaccine, festivals are not just in the planning stages

 9   but will be returning to operation in the Spring and Summer of this year. I was scheduled to headline

10   or perform in multiple festivals last year , and while those festivals are planning to move forward this

11   year or the near future, many or most have not reached out either my management team or I in

12   rejoining the lineups. Festivals, along with live performances generally, are the largest part of my

13   income, along with merchandise sales. If false accusations continue, no matter how facially invalid or

14   weak in evidence, they will continue to impact my ability to perform not just as a headliner but in live

15   performances at all. After nearly a decade of work to reach the level of success that most artists only

16   dream, that success will be all but lost.

17          90.     Michaela Higgins and Doe Defendants’ false statements and harassment have imposed

18   mental suffering and emotional distress difficult to put in words. I have been ostracized from my fans

19   and the broader community of performers and fans in electronic music – the most important thing in

20   my life, other than my family. I have spent years trying to resolve any animosity between Michaela

21   and I, only to have any tentative resolution withdrawn without a sense of how we can make amends

22   and move on with our lives. Every conversation we have had, I have asked her to please tell me what

23   exactly I have done wrong and how I can make it right, leading to deflection, torrents of verbal abuse,

24   and demands for “accountability” which are never explained in practical terms. After years of

25   conversations, and after she spent months trying to exert control of me via my management team by

26   threatening them and me, she chose to use social media and its abject lack of accountability to spread

27   vicious lies and baseless accusations. As a result, and despite having admitted no unlawful behavior, I

28   have been berated with comments which have falsely accused me of being a pedophile, a rapist, a

29
                                                        20
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
 1   perpetrator of sexual and emotional abuse, and of giving illicit substances to minors with knowledge.

 2   Some of these comments have directly and indirectly threatened my life. The anxiety about being

 3   viewed this way after all the time and effort spreading friendship and love within the community

 4   causes near physical pain. The depression caused when I think of losing my career and being labeled

 5   a sex criminal without a true ability to defend myself has been so deep that it has been all consuming. I

 6   am just now, barely, able to return to creating new music, and went months without doing so at all, lest

 7   I be reminded of what is at stake, the complete loss of control, and the sense of hopelessness that I

 8   would ever be able to live something like my former life again.

 9          91.     Michaela Higgins and Doe Defendants’ threats and public postings have created serious

10   and escalating fears for the physical safety of myself and my family. Her knowledge of our New

11   Jersey addresses as well as that of my business, combined with her history of confronting my family

12   and I unannounced, along with her apparent recent public postings a short drive away and with a

13   firearm, all create significant anxiety that she can or will act violently against us. This fear also

14   extends to individuals either under her control or inspired by her, as comments to her social media

15   posts have encouraged violence me and possibly my family. Attached as Exhibit “J” to the

16   Complaint are true and correct copies of two of the threats made against me.

17          I declare under penalty of perjury under the laws of the State of California that the foregoing is

18   true and correct.

19          Executed March 4, 2021 at Princeton, New Jersey

20

21                                                                       /s/ Jasha Tull
                                                                    __________________________________
                                                                      Jasha Tull
22
23
24
25
26
27
28
29
                                                          21
30                 DECLARATION OF JASHA TULL IN SUPPORT OF COMPLAINT
